Citation Nr: 0523688	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a stroke, 
to include as secondary to the veteran's service-connected 
diabetes associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from  August 1966 until June 
1969.  He had active duty in the Republic of Vietnam from 
June 1967 until June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran is not a former prisoner of war (POW), and there 
has been no demonstration by competent clinical evidence that 
residuals of a stroke, initially demonstrated years after 
service, are etiologically related to his military service or 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

Residuals of a stroke are not proximately due to or the 
result of the veteran's service-connected diabetes mellitus 
and were not incurred or aggravated by active service, nor 
may they be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in October 2003 and January 2005 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to the issuance 
of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's 
April 2005 hearing before the undersigned is of record.  
Finally, the veteran's statements in support of his claim are 
of record.  The Board has carefully reviewed such  statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection - in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Presumptive service connection- chronic diseases

Where a veteran served 90 days or more during a period of 
war, and cardiovascular-renal disease (such as a stroke) 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309 (2004).

Additionally, if a veteran is a former POW, artherosclerotic 
heart disease, hypertensive vascular disease, or stroke and 
its complications, shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
from active military service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Presumptive service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2004).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Factual background

The veteran's service medical records are absent any 
complaints or treatment for a cardiovascular accident (CVA) 
or any other cardiovascular condition.  Reports of medical 
history did not indicate any cardiovascular complaints.

Following service, the veteran suffered a left-sided CVA in 
December 2001.  He was initially treated at St. Vincent's 
Hospital.  His symptoms included paralysis of the right upper 
extremity, right facial droop dysarthria and word-finding 
difficulty.  Such records did not discuss the etiology of the 
CVA.  One consultation note indicated significant tobacco and 
alcohol abuse by the veteran.  

VA outpatient clinical records dated in December 2001 show 
outpatient therapy for residuals of a CVA.  These records did 
not address the etiology of the stroke.  Such records did 
indicate new onset diabetes mellitus, first noted in December 
2001.

In a July 2002 rating decision, the veteran was awarded 
service connection for diabetes mellitus due to herbicide 
exposure.  

The veteran was examined by VA in August 2002.  The 
examination report considered whether his stroke was caused 
by the service-connected diabetes mellitus.  The examiner 
rejected that possibility, because the veteran's diabetes was 
not long-standing.  The examiner commented that there were 
multiple risk factors that could contribute to a stroke, 
including hyperlipidemia, diabetes, hypertension, cigarette 
smoking and hypercoagulable state.  The examiner noted that, 
typically, such factors would have to be present for a period 
of several months to years to be significant enough to lead 
to a stroke.  It was also noted that, by contrast, the 
veteran's diabetes appeared to be relatively mild and of 
brief duration at the time of the stroke.  The VA examiner 
pointed out that the veteran had not been diagnosed with 
diabetes one year earlier and his blood sugar upon 
hospitalization for the stoke was 120, per the veteran's 
wife.  

The VA examiner in August 2002 stated that, in his opinion, 
the veteran's significant history of cigarette smoking was a 
much more likely risk factor in contributing to the stroke 
than the veteran's diabetes mellitus.  

In April 2005, the veteran gave testimony before the 
undersigned.  He stated that, when taken to St. Vincent's 
Hospital following his stroke, he was told that his blood 
sugars were extremely high.  (Transcript "T" at 3.)  The 
veteran's wife commented that one of the treating physicians 
told them he had suffered a diabetic stroke.  He had not been 
diagnosed with diabetes prior to the stroke.  (T. at 7.)  The 
veteran and his wife denied that they had received a written 
statement from any health care provider stating that the 
veteran's stroke was etiologically related to his diabetes.  
(T. at 8.)  

Analysis

The veteran is claiming entitlement to service connection for 
residuals of a stroke as secondary to his service-connected 
diabetes mellitus.  While he has not claimed direct service 
connection, such will be briefly considered.  

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, there is no showing of in-service 
treatment for a stroke or any other cardiovascular 
disability.  Residuals of a stroke were initially 
demonstrated years after service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Moreover, there is no competent evidence relating the 
etiology of the residuals of the veteran's stroke to an 
incident of service.  For these reasons, direct service 
connection is not for application on a nonpresumptive basis.  

The Board has also considered whether direct service 
connection for residuals of a stroke is warranted on a 
presumptive basis.  In this vein, 38 C.F.R. § 3.309(a) 
regards cardiovascular-renal disease (such as a CVA) as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of a CVA within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  Further, the 
veteran is not a former POW, and as such, presumptive service 
connection for residuals of a stroke is not warranted on that 
basis.  

In the present case, the evidence of record establishes 
service within the Republic of Vietnam between January 9, 
1962 and May 7, 1975.  As such, it is presumed that he was 
indeed exposed to an herbicide agent such as Agent Orange.  
See 38 C.F.R. § 3.307(a)(6)(iii).   Moreover, affirmative 
evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

As CVA is not among the diseases recognized under 38 C.F.R. 
§ 3.309(e), presumptive service connection for herbicide 
exposure is not possible.  Moreover, the claims file does not 
contain a competent opinion relating the cause of the 
veteran's CVA to in-service herbicide exposure such as to 
allow for a grant of service connection per Combee.  

Having exhausted all other bases for a grant of service 
connection, the Board will now address the secondary service 
connection claim raised by the veteran.  In this vein, the 
Board observes that service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability. 38 C.F.R. § 3.310(a) (2002).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In the present case, the evidence of record does not 
establish that it is at least as likely as not that the 
veteran's CVA was proximately due to or the result of his 
service-connected diabetes mellitus.  In fact, the VA 
examiner in August 2002 reached the opposite conclusion.  
While acknowledging that diabetes mellitus was among the risk 
factors for a stroke, he explained that typically, such 
factors would have to be present for a period of several 
months to years to have any significant impact.  Noting that 
the veteran's diabetes was not long-standing, he concluded 
that it was not likely that diabetes mellitus was the 
etiology of the stroke.  Observing that cigarette use was 
also a risk factor for stroke, and that the veteran had a 
significant history of cigarette smoking, such was a much 
more likely risk factor in contributing to the stroke than 
the veteran's diabetes mellitus.  

Because the VA examiner in August 2002 provided a clear 
rationale for his conclusion that was consistent with the 
evidence of record, the Board finds his opinion to be highly 
probative.  Moreover, it is noted that no other competent 
evidence of record refutes the August 2002 findings.  

It is acknowledged that the veteran himself has posited an 
etiological relationship between his residuals of a stroke 
and his service-connected diabetes mellitus.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, while the veteran's wife reported 
at the April 2005 hearing that a health care provider told 
them the veteran had a diabetic stroke, 
It is noted that the veteran's recollection (or in this case, 
his wife's) of what a doctor said is not deemed medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995) 
(unreliability of lay recollections of doctors' statements as 
medical evidence).

In conclusion, the evidence fails to show any cardiovascular 
complaints or treatment in service, precluding direct service 
connection on a nonpresumptive basis.  Additionally, the 
veteran is not a former POW, and there is no evidence of a 
stroke within the applicable time frame for presumptive 
service connection on the basis of a chronic disease, 
pursuant to 38 C.F.R. §§ 3.307, 3.309.  Additionally, while 
the veteran's service in Vietnam allows for a presumption of 
herbicide exposure in the present case, his CVA is not among 
the diseases listed under 38 C.F.R. § 3.309(e), precluding a 
grant of presumptive service connection as due to herbicide 
exposure.  Furthermore, the competent evidence does not 
otherwise attribute the veteran's stroke to herbicide 
exposure in service.  Finally, the competent evidence fails 
to demonstrate that the veteran's stroke is proximately due 
to or the result of his service-connected diabetes mellitus.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for residuals of a stroke is denied.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


